Citation Nr: 0316566	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  94-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for multiple sclerosis, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a seizure disorder, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, regional 
office (RO).  The Board remanded the case for additional 
development in August 2001.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have chloracne.

3.  Multiple sclerosis was not present during service, and 
was not manifest within seven years after separation from 
service.  

4.  A seizure disorder was not present during service or 
manifest within a year after service.  


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist and Applicable Law and 
Regulations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in November 2001, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  For multiple sclerosis, the presumptive period 
is seven years.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

A note associated with 38 C.F.R. § 3.309(e) provides that the 
term acute and subacute peripheral neuropathy  means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Entitlement To Service Connection For Chloracne,
 Claimed As Due To Exposure To Agent Orange.

The veteran contends that he is entitled to service-
connection for chloracne, as he believes that he developed 
that disability as a result of inservice Agent Orange 
exposure.  During a hearing held at the RO in April 1995, the 
veteran indicated his disagreement with a decision which had 
denied service connection for chloracne.  He stated that he 
had been told by doctors at the VA that his skin problems 
were due to Agent Orange exposure.  

The veteran's service medical records do not contain any 
references to chloracne.  Although the service medical 
records contain multiple references to rashes, the Board 
notes that the veteran has already established service 
connection for tinea cruris and pedis.  Accordingly, those 
disorders are not at issue.  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no clinical evidence of a diagnosis of a 
skin disorder consistent with Agent Orange exposure.  The 
evidence does not reflect that he has chloracne which 
warrants service connection on a presumptive basis for 
exposure to Agent Orange under 38 C.F.R. § 3.309.  

The report of a dermatology examination conducted by the VA 
in July 1984 shows that the assessment was history of 
recurrent crotch eruption, not present today.  The examiner 
commented that "I do not believe his skin complaint is 
related to alleged agent orange exposure."

The report of a dermatology examination conducted by the VA 
in December 1985 shows that the only diagnoses were (1) tinea 
pedis, and (2) post-inflammatory changes, groin and axillae, 
probably secondary to earlier tinea infection.  

Finally, the report of a dermatology examination conducted in 
January 2002 by a VA fee basis examiner shows that the 
veteran does not have chloracne.  The report shows that the 
veteran stated that while in service he loaded and unloaded 
containers of Agent Orange using his forklift.  At the age of 
nineteen or twenty, about six to twelve months after entering 
service, he noted worsening of his acne on his face and 
shoulders.  He also said that for the past ten years he had 
experienced itching, scratching and occasional pustules on 
his lower buttocks as well as on the backs of his upper 
thighs and in his groins.  Examination revealed that the 
veteran had no evidence of acne or chloracne on his face, 
neck, chest, or upper back.  The examiner stated that for the 
claim of service-connected chloracne secondary to agent 
orange, there is no current pathology to render a diagnosis.  
He noted that there was no evidence of comedones, follicular 
plugging, pitting or other scarring.  He concluded that 
findings on the lower buttocks and thighs as well as the 
groins were due to long term scratching process related to 
lichen simplex chronicus.  He said that he could not rule out 
the possibility that the veteran had chloracne during his 
twenties, but he showed no evidence of it at present. 

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
The Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, there is no evidence of chloracne or any other 
skin disorder recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  Accordingly, 
the Board finds chloracne was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.

II.  Entitlement To Service Connection For Multiple 
Sclerosis, 
Claimed As Due To Exposure To Agent Orange.

The veteran testified during the hearing held in April 1995 
that he believed that his multiple sclerosis was caused by 
exposure to Agent Orange.  He said that he had symptoms of 
tired and sore legs after service which he attributed to 
working on his feet all day on concrete, but which he now 
believed represented as symptoms of multiple sclerosis.  

The veteran's service medical records do not contain any 
references to multiple sclerosis.  Although the service 
medical records show that the veteran was treated in January 
1968 for eye problems, this was specifically noted as being 
due to a foreign object being embedded in his eye rather than 
being due to a neurological disorder.  The report of a 
medical examination conducted in September 1970 shows that 
clinical evaluation of the eyes and neurologic features was 
normal.  

The earliest post service medical record containing a 
reference to multiple sclerosis is dated in September 1985, 
approximately 15 years after separation from service and long 
after the expiration of the seven year presumptive period. 

The Board notes that multiple sclerosis is not one of the 
disorders which may be presumed to have been due to exposure 
to herbicides such as Agent Orange.  As was noted above, the 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current disorders with any in-service occurrence 
or event.  Specifically, there was no mention of any such 
disorder in service, nor has any medical examiner attributed 
the current conditions to the veteran's active service, nor 
did they indicate evidence that they were of long standing 
duration.  Thus, a direct causal link between the veteran's 
claimed disorder and exposure to Agent Orange or active duty 
service has not been demonstrated.  

With respect to the veteran's assertion that he had sore legs 
within the presumptive period, and that this was a symptom of 
multiple sclerosis, the Board first notes that there is no 
objective evidence to corroborate his account of having such 
symptoms during the seven year presumptive period.  Moreover, 
there is no medical opinion indicating that such symptoms 
would represent the onset of multiple sclerosis rather than 
simply symptoms of having worked all day on concrete as the 
veteran thought at that time.  Moreover, the examiner who 
conducted the neurological examination in January 2002 gave 
an opinion which weighs against the claim.  He noted that the 
veteran had been diagnosed with multiple sclerosis in October 
1984 when he had reduced vision in both eyes.  He stated that 
"It appears that the first symptoms of multiple sclerosis 
were identified 14 years after the veteran's separation from 
the military." 

In summary, multiple sclerosis was not present during 
service, and was not manifest within seven years after 
separation from service.  Accordingly, the Board concludes 
that multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

III.  Entitlement To Service Connection For A Seizure 
Disorder, 
Claimed As Due To Exposure To Agent Orange.

The veteran testified during the hearing held in April 1995 
that he developed a seizure disorder as a result of exposure 
to Agent Orange.  

The Board notes initially that there is a conflict in the 
evidence regarding whether the veteran currently has a 
seizure disorder.  The report of a neurological examination 
conducted by a fee basis VA examiner in January 2002 shows 
that the examiner concluded that it appeared unlikely that 
the veteran had seizures based on his description.  On the 
other hand, multiple VA treatment records show that the 
veteran carries a diagnosis of a seizure disorder.  

Nevertheless, even if reasonable doubt is resolved in the 
veteran's favor with respect to the question of whether he 
has seizures, there is still no basis for concluding that 
such seizures are related to service.  

The veteran's service medical records do not contain any 
references to seizures.  The report of a medical examination 
conducted in September 1970 shows that clinical evaluation of 
the neurologic features was normal.  

The earliest post service medical record containing such a 
reference to seizures is dated many years after separation 
from service and long after the expiration of the one year 
presumptive period.  A VA hospital summary dated in July 1995 
shows that the veteran was admitted for treatment of a 
seizure disorder.  He gave a history of loss of consciousness 
in 1987 and 1992.  There was no indication that the seizures 
were related to service.  

The Board notes that a seizure disorder is not one of the 
disorders which may be presumed to have been due to exposure 
to herbicides such as Agent Orange.  As was noted above, the 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking a current seizure disorder with any in-service 
occurrence or event.  Specifically, there was no mention of 
any such disorder in service, nor has any medical examiner 
attributed the current condition to the veteran's active 
service, nor did they indicate evidence that it was of long 
standing duration.  Thus, a direct causal link between the 
veteran's claimed disorder and exposure to Agent Orange or 
active duty service has not been demonstrated.  

In summary, the evidence shows that a seizure disorder was 
not present during service or manifest within a year after 
service.  Accordingly, the Board concludes that a seizure 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  




ORDER

1.  Entitlement to service connection for chloracne, claimed 
as due to exposure to Agent Orange, is denied.

2.  Entitlement to service connection for multiple sclerosis, 
claimed as due to exposure to Agent Orange, is denied.

3.  Entitlement to service connection for a seizure disorder, 
claimed as due to exposure to Agent Orange, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

